Exhibit 10.19 Executed Version ANNEX A KELLY SERVICES, INC. THE FOREIGN SUBSIDIARY BORROWERS AMENDED AND RESTATED CREDIT AGREEMENT dated as of MARCH 31, 2011 JPMORGAN CHASE BANK, N.A., as Agent and THE LENDERS PARTY HERETO J.P. MORGAN SECURITIES LLC, as LEAD Arranger AND SOLE BOOK RUNNER U.S. BANK, N.A., AS SYNDICATION AGENT PNC BANK, N.A., AS DOCUMENTATION AGENT TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 ARTICLE II. THE CREDITS 28 Commitments 28 Repayment of Loans; Evidence of Debt; Types of Advances 31 Procedures for Borrowing 31 Termination or Reduction of Commitments; Increase of Commitments 33 Determination of USD Amounts 35 Facility and Agent Fees 35 Optional and Mandatory Principal Payments on All Loans 36 Conversion and Continuation of Outstanding Advances 36 Interest Rates, Interest Payment Dates; Interest and Fee Basis 37 Rates Applicable After Default 37 Pro Rata Payment, Method of Payment 38 Telephonic Notices 38 Notification of Advances, Interest Rates, Prepayments and Commitment Reductions 38 Lending Installations 39 Non-Receipt of Funds by the Agent 39 Swing Line Loans 39 Defaulting Lenders 41 Advances to be made in Euro 42 Facility LCs 42 [Intentionally Reserved] 46 Collateral Security; Further Assurances 46 ARTICLE III. CHANGE IN CIRCUMSTANCES, TAXES 48 Increased Costs 48 Market Disruption and Alternate Rate of Interest 49 Availability of Types of Advances 49 Funding Indemnification 50 Lender Statements; Survival of Indemnity 50 Taxes 50 Mitigation Obligations; Replacement of Lenders 53 ARTICLE IV. CONDITIONS PRECEDENT 54 Closing Conditions 54 Each Advance 56 ARTICLE V. REPRESENTATIONS AND WARRANTIES 56 Corporate Existence and Standing 56 Authorization and Validity 56 No Conflict; Government Consent 56 Financial Statements 57 Material Adverse Change 57 Taxes 57 Litigation and Contingent Obligations 57 Subsidiaries 57 ERISA 57 i Accuracy of Information 58 Regulations T, U and X. 58 Compliance With Laws. 58 Plan Assets; Prohibited Transactions 58 Environmental Matters. 58 Investment Company Act. 58 Foreign Subsidiary Borrowers. 58 Ownership of Properties 59 Reportable Transaction 59 Purpose of Loans 59 Anti-Corruption Laws and Sanctions 59 ARTICLE VI. COVENANTS 59 Financial Reporting 59 Use of Proceeds 60 Notice of Default 60 Conduct of Business 60 Taxes 61 Insurance 61 Compliance with Laws 61 Maintenance of Properties 61 Inspection 61 Merger 61 Sale of Assets 62 Indebtedness 62 Liens 63 Affiliates 64 Financial Contracts 64 Restricted Payments 64 Investments and Acquisitions 64 Additional Covenants 65 Financial Covenants 66 ARTICLE VII. DEFAULTS 66 ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 68 Acceleration; Facility LC Collateral Account 68 Amendments 69 Preservation of Rights 71 ARTICLE IX. GUARANTEE 71 Guaranty 71 Guaranty of Payment 71 No Discharge or Diminishment of Guaranty 71 Defenses Waived 72 Rights of Subrogation 72 Reinstatem ent; Stay of Acceleration 72 Information 73 Termination 73 Taxes 73 Maximum Liability 73 ii Contribution 73 Liability Cumulative 74 Keepwell 74 ARTICLE X. GENERAL PROVISIONS 74 Survival of Representations 74 Governmental Regulation 74 Taxes 74 Headings 75 Entire Agreement 75 Several Obligations; Benefits of this Agreement 75 Expenses; Indemnification 75 Numbers of Documents 76 Accounting 76 Severability of Provisions 76 Nonliability of Lenders 76 Confidentiality 76 Nonreliance 77 Effective Date of this Agreement 77 ARTICLE XI. THE AGENT 78 Appointment; Nature of Relationship 78 Powers 78 General Immunity 79 No Responsibility for Loans, Recitals, etc 79 Action on Instructions of Lenders 79 Employment of Agents and Counsel 79 Reliance on Documents; Counsel 79 Agent’s Reimbursement and Indemnification 80 Notice of Default 80 Rights as a Lender 80 Lender Credit Decision 80 Successor Agent 80 Delegation to Affiliates 81 Arranger, Syndication Agents and Documentation Agents 81 Execution of Collateral Documents 81 Collateral Releases 81 Collateral; Reports 82 ARTICLE XII. SETOFF; ADJUSTMENTS AMONG LENDERS 83 Setoff 83 Ratable Payments 83 ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 83 Successors and Assigns 83 Participations 83 Assignments 84 Dissemination of Information 85 Tax Treatment 85 ARTICLE XIV. NOTICES 85 iii Notices 85 Change of Address 86 ARTICLE XV. COUNTERPARTS 86 ARTICLE XVI. CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL, JUDGMENT CURRENCY 86 CHOICE OF LAW 86 WAIVER OF JURY TRIAL 86 Submission To Jurisdiction; Waivers 86 Acknowledgments 87 Power of Attorney 87 Judgment 87 USA PATRIOT Act 88 EXHIBITS EXHIBIT A - PRICING SCHEDULE EXHIBIT B - JOINDER AGREEMENT EXHIBIT C - REVOLVING CREDIT NOTE EXHIBIT D - NOTICE OF DRAWDOWN EXHIBIT E - OPINION OF COUNSEL EXHIBIT F - COMPLIANCE CERTIFICATE EXHIBIT G - ASSIGNMENT AGREEMENT EXHIBIT H – ALTERNATE CURRENCY ADDENDUM SCHEDULES SCHEDULE 1.1(a) COMMITMENTS SCHEDULE 1.1(b) EXISTING LETTERS OF CREDIT SCHEDULE 1.1(c) FOREIGN SUBSIDIARY BORROWERS SCHEDULE 1.1(d) INACTIVE SUBSIDIARIES SCHEDULE 2.16 SWING LINE LOAN NOTICE SCHEDULE 5.7 LITIGATION SCHEDULE 5.8 SUBSIDIARIES SCHEDULE 6.12 EXISTING INDEBTEDNESS SCHEDULE 6.13 EXISTING LIENS SCHEDULE 6.17 EXISTING INVESTMENTS iv THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of March 31, 2011, among KELLY SERVICES, INC. , a Delaware corporation (the “ Company ”), the FOREIGN SUBSIDIARY BORROWERS (as hereinafter defined) from time to time parties hereto (together with the Company, the “ Borrowers ”), the SUBSIDIARY GUARANTORS (as hereinafter defined) from time to time parties hereto, the lenders from time to time parties hereto (together with any Transferees, the “ Lenders ”), and JPMORGAN CHASE BANK, N.A. , a national banking association with its main office in Chicago, Illinois, as administrative agent for the Lenders (in such capacity, the “Agent”). WHEREAS, the Borrowers, the lenders party thereto and the Agent entered into that certain Credit Agreement dated as of September 28, 2009, as amended (the “Original Credit Agreement”); WHEREAS, the Borrowers, the Lenders and the Agent wish to amend the Original Credit Agreement in its entirety as set forth herein; and NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, the parties agree, subject to the fulfillment of the conditions precedent set forth in Section 4.1, that the Original Credit Agreement is hereby amended and restated in its entirety as follows: ARTICLE I. DEFINITIONS Defined Terms . As used in this Agreement, the following terms shall have the following meanings: “ Acquisition ” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which the Company or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation, partnership, limited liability company or other business entity, or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage or voting power) of the outstanding ownership interests of a partnership or limited liability company. “ Additional Covenant ” shall mean any affirmative or negative covenant or similar restriction applicable to the Company or any Subsidiary (regardless of whether such provision is labeled or otherwise characterized as a covenant) the subject matter of which either (i) is similar to that of any covenant in Article VI of this Agreement, or related definitions herein, but contains one or more percentages, amounts or formulas that is more restrictive than those set forth herein or more beneficial to the lender under any agreement with respect to any Indebtedness of the Company or such Subsidiary or any agreement for the refinancing or extension of all or a portion of the Indebtedness thereunder (and such covenant or similar restriction shall be deemed an Additional Covenant only to the extent that it is more restrictive or more beneficial) or (ii) is different from the subject matter of any covenants in Article VI of this Agreement, or related definitions herein. “ Adjusted LIBO Rate ” means, with respect to any calculation of the Alternate Base Rate, the quotient of (i) the Eurocurrency Reference Rate for deposits in USD divided by (ii) one minus the Reserve Requirement (expressed as a decimal). “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by the Agent. “ Advance ” means a Revolving Credit Advance, an Alternate Currency Advance or a Swing Line Loan. “ Affiliate ” of any Person means any other Person directly or indirectly controlling, controlled by or under common control with such Person. A Person shall be deemed to control another Person if the controlling Person owns 10% or more of any class of voting securities (or other ownership interests) of the controlled Person or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through ownership of stock, by contract or otherwise. “ Agent ” means JPMorgan Chase Bank, N.A. in its capacity as contractual representative of the Lenders pursuant to Article XI, and not in its individual capacity as a Lender, and any successor Agent appointed pursuant to Article XI. “ Aggregate Alternate Currency Commitments ” means, at any time, the aggregate of the Alternate Currency Commitments of the Lenders. “ Aggregate Available Revolving Credit Commitments ” means as at any date of determination with respect to all Lenders, an amount equal to the Available Revolving Credit Commitments of all Lenders on such date. “ Aggregate Commitments ” shall mean the aggregate amount of the Commitments of all Lenders. “ Aggregate Outstanding Credit Exposure ” means, at any time, the aggregate of the Outstanding Credit Exposure of all the Lenders. “ Aggregate Outstanding Revolving Credit Exposure ” means as at any date of determination with respect to any Lender, the sum of (i) the USD Equivalent on such date of the aggregate unpaid principal amount of such Lender's Revolving Credit Loans on such date, plus (ii) the USD Equivalent on such date of the amount of such Lender's Pro Rata Share of the LC Obligations on such date, plus (iii) the USD Equivalent on such date of the amount of such Lender's Pro Rata Share of the aggregate unpaid principal amount of Swing Line Loans on such date. “ Aggregate Outstanding Senior Indebtedness ” means as at any date of determination, the sum of (i) the Aggregate Outstanding Credit Exposure on such date, plus (ii) the USD Equivalent on such date of the aggregate outstanding amount of any Receivables Transaction Attributed Indebtedness on such date, plus (iii) the maximum face amount of letters of credit issued by any Lender (other than any Facility LC), together with any outstanding reimbursement obligations related thereto, plus (iv) the aggregate amount of Net Mark-to-Market Exposure in excess of $10,000,000, plus, (v) the aggregate amount of any outstanding overdrafts. “ Aggregate Revolving Credit Commitments ” means the aggregate amount, stated in USD, of the Revolving Credit Commitments of all Lenders. “ Agreement ” means this loan agreement, as it may be amended or modified and in effect from time to time. 2 “ Agreement Accounting Principles ” means generally accepted accounting principles as in effect on the Effective Date in the United States, applied in a manner consistent with the audited consolidated financial statements of the Company and its Subsidiaries for the fiscal year ending January 2, 2011; provided, however , that, if any changes in generally accepted accounting principles are required and adopted by the Company or its Subsidiaries with the agreement of its independent certified public accountants and such changes result in a change in the method of calculation of any financial covenants, tests, restrictions or standards herein or in the related definitions or terms used therein (“Accounting Changes”), the Agent, at the Company’s request, will enter into negotiations, in good faith, in order to amend such provisions in a credit- neutral manner so as to reflect equitably such changes with the desired result that the criteria for evaluating the Company’s and its Subsidiaries’ financial condition and results shall be the same in all material respects after such changes as if such changes had not been made; provided that any such amendments shall be reasonably satisfactory to the Required Lenders. In the event such amendment is entered into, all references in this Agreement to Agreement Accounting Principles shall mean generally accepted accounting principles as of the date of such amendment. After the occurrence of any accounting change but until such time as such amendment has been entered into, all financial statements and other financial reports required to be delivered under this Agreement shall be prepared and delivered in accordance with Agreement Accounting Principles. “ Agreement Currency ” is defined in Section 16.6. “ Alternate Base Rate ” means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at approximately 11:00 a.m. London time on such day (without any rounding). Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively. “ Alternate Currency ” means any currency which the Company requests the Agent to include as an Alternate Currency hereunder and which is acceptable to one-hundred percent (100%) of the applicable Alternate Currency Lenders for such Alternate Currency Facility; and with respect to which an Alternate Currency Addendum has been executed among the Company, any Foreign Subsidiary Borrower party thereto, one or more Alternate Currency Lenders and the Agent in connection therewith. “ Alternate Currency Addendum ” means a schedule and addendum entered into among the Company, any Foreign Subsidiary Borrower party thereto, one or more Alternate Currency Lenders and the Agent, in form and substance satisfactory to the Agent, the Company, any Foreign Subsidiary Borrower party thereto, and such Alternate Currency Lenders party thereto but in substantially the form of Exhibit H hereto. “ Alternate Currency Advance ” means a borrowing hereunder (or a continuation thereof) consisting of the several Alternate Currency Loans made in the same Alternate Currency on the same Borrowing Date (or the date of continuation) by the Alternate Currency Lenders for the same Interest Period. 3 “ Alternate Currency Commitment ” means, for each Alternate Currency Lender for each Alternate Currency, the obligation of such Alternate Currency Lender to make Alternate Currency Loans not exceeding the USD Equivalent set forth in the applicable Alternate Currency Addendum, as such amount may be modified from time to time pursuant to the terms of this Agreement and the applicable Alternate Currency Addendum. The Alternate Currency Commitment of each Alternate Currency Lender for each Alternate Currency Facility is set forth on Schedule 1.1(a), as amended, modified, substituted or replaced from time to time. “ Alternate Currency Facility ” means each credit facility established pursuant to Sections 2.1(b) and (d). “ Alternate Currency Lender ” means any Lender (including any Applicable Lending Installation) party to an Alternate Currency Addendum. “ Alternate Currency Loan ” means any Loan denominated in an Alternate Currency made by an Alternate Currency Lender to a Borrower pursuant to this Agreement and the applicable Alternate Currency Addendum (being, for the avoidance of doubt, such Lender's portion of an Alternate Currency Advance). “ Alternate Currency Share ” means, with respect to any Alternate Currency Lender for any particular Alternate Currency, the percentage obtained by dividing (a)such Alternate Currency Lender's Alternate Currency Commitment at such time as set forth in the applicable Alternate Currency Addendum by (b)the aggregate of the Alternate Currency Commitments at such time of all Alternate Currency Lenders with respect to such Alternate Currency as set forth in the applicable Alternate Currency Addendum. “ Anti-Corruption Laws ” means all laws, rules, and regulations of any jurisdiction applicable to a Borrower or its Affiliates from time to time concerning or relating to bribery or corruption. “ Applicable Fee Rate ” means, at any time, the percentage rate per annum at which facility fees are accruing on the Aggregate Commitment (without regard to usage) at such time as set forth in the Pricing Schedule. “ Applicable Lending Installation ” shall mean, with respect to any Lender, any office(s), agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of such Lender selected by such Lender and notified to the Company and the Agent by such Lender from time to time and, with respect to the Agent, any office(s), agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of the Agent selected by the Agent and notified to the Company from time to time. “ Applicable Margin ” means, with respect to Advances of any Type at any time, the facility fee or the LC Fee, as the case may be, the percentage rate per annum which is applicable at such time as set forth in the Pricing Schedule. “ Arranger ” means J.P. Morgan Securities LLC, a Delaware limited liability company and its successors. “ Article ” means an article of this Agreement unless another document is specifically referenced. “ Assignment ” is defined in Section 13.3(a). “
